office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-130827-10 uil the honorable charles grassley ranking member committee on finance united_states senate washington dc dear senator grassley thank you for your letter dated date related to the deductibility of litigation costs paid_by law firms representing clients on a contingent gross fee basis secretary geithner asked that respond to you as described in your letter over the years several members of the congress have asked the irs to change its litigating position in contingent gross fee cases as stated in fsa lexi sec_442 that fsa announced that the irs will not follow 56_f3d_1016 cir rev’g tcmemo_1993_224 outside the ninth circuit you urge us not to change our litigating position we have no plans to change the current litigating position announced in the fsa members of the congress and the public have also asked whether the department of the treasury intends to issue guidance on the deductibility of litigation costs in contingent gross fee cases the treasury_department and the irs have not yet determined whether additional guidance on this issue is appropriate at this time conex-130827-10 hope this information is helpful please contact me at further assistance if can be of sincerely george j blaine associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington d c date office_of_chief_counsel conex-130827-10 uil the honorable dave camp ranking member committee on ways means united_states house of representatives washington dc dear mr camp thank you for your letter dated date related to the deductibility of litigation costs paid_by law firms representing clients on a contingent gross fee basis secretary geithner asked that i respond to you as described in your letter over the years several members of the congress have asked the irs to change its litigating position in contingent gross fee cases as stated in fsa lexi sec_442 that fsa announced that the irs will not follow 56_f3d_1016 cir rev’g tcmemo_1993_224 outside the ninth circuit you urge us not to change our litigating position we have no plans to change the current litigating position announced in the fsa members of the congress and the public have also asked whether the department of the treasury intends to issue guidance on the deductibility of litigation costs in contingent gross fee cases the treasury_department and the irs have not yet determined whether additional guidance on this issue is appropriate at this time hope this information is helpful please contact me at further assistance if can be of sincerely george j blaine associate chief_counsel income_tax and accounting
